United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 27, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-11314
                          Summary Calendar



                       WILLIE GEORGE MCDONALD,

                                     Petitioner-Appellant,

                               versus

    L. E. FLEMING, Warden, Federal Medical Center-Fort Worth,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CV-808-A
                       --------------------

Before SMITH, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Willie George McDonald, federal prisoner # 19369-077, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 petition for

writ of habeas corpus.   McDonald contends that the district court

abused its discretion and deprived him of his Articles I and III

rights to petition the court in redress of grievances against the

government when it construed his 28 U.S.C. § 2241 petition as a

successive 28 U.S.C. § 2255 motion and dismissed it for lack of

jurisdiction.     He argues that the district court should have


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-11314
                                  -2-

liberally construed his petition and recharacterized it as a writ

of mandamus or prohibition, writ of error coram nobis, or writ of

audita querela under 28 U.S.C. § 1651.

     McDonald’s petition collaterally challenged the validity of

his sentence and, thus, the district court properly construed it as

a 28 U.S.C. § 2255 motion.     See Tolliver v. Dobre, 211 F.3d 876,

877-78 (5th Cir. 2000).    McDonald neither requested nor obtained

the required certification from this court to file a successive 28

U.S.C. § 2255 motion.     Further, McDonald’s claims do not fall

within the savings clause of 28 U.S.C. § 2255 because he has not

established that the remedy provided for under 28 U.S.C. § 2255 is

inadequate or ineffective to test the legality of his detention.

See id. at 878.   Moreover, McDonald’s contention that the district

court should have liberally construed his petition as a writ of

mandamus or prohibition, writ of error coram nobis, or writ of

audita querela is unavailing. The district court denied McDonald’s

18 U.S.C. § 3582 motion in which he raised the same ground for

relief asserted in the instant petition.      McDonald is still in

custody, has not completed his sentence, and cannot demonstrate

that he has no remedy under 28 U.S.C. §§ 2241 or 2255.   See United

States v. Dyer, 136 F.3d 417, 422 (5th Cir. 1998); United States v.

Banda, 1 F.3d 354, 356 (5th Cir. 1993).         The district court

properly dismissed his petition for lack of jurisdiction.

     The Government has filed a motion to dismiss the appeal or for

summary affirmance in lieu of filing a brief.   In the alternative,
                           No. 03-11314
                                -3-

the Government moves for an extension of time in which to file a

brief.   The motion is DENIED as moot.

    APPEAL DISMISSED; MOTION DENIED.